UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 RONNIE LIONEL HARRIS,

                 Petitioner,

         v.                                                 Civil Action No. 15-2170 (RDM)

 UNITED STATES,

                 Respondent.



                         MEMORANDUM OPINION AND ORDER

       Petitioner Ronnie Harris, proceeding pro se, brought a petition for habeas corpus

pursuant to 28 U.S.C. § 2254, alleging that he was actually innocent of his Maryland state

conviction, as well as claims of “[r]etaliatory prosecution,” “[a]ctual conflict of interest of

defense counsel,” and “[p]unishment [p]rior [t]o [c]onviction.” Dkt. 1 at 4. This Court

dismissed the petition for want of jurisdiction. See Mem. Op. and Order, Dkt. 3. Petitioner then

appealed that dismissal. See Dkt. 5. On March 3, 2016, the D.C. Circuit issued an order holding

the appeal in abeyance and referring to this Court the question of whether a certificate of

appealability (“COA”) is warranted. See Dkt. 7 (Harris v. United States of America, No. 16-

5049 (D.C. Cir. Mar. 3, 2016)).

       A COA is warranted “only if the applicant has made a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). Upon issuing a COA, the district court must

specify which issues in the petition satisfy that standard. See United States v. Weaver, 195 F.3d
52, 53 (D.C. Cir. 1999). When, as here, a habeas petition is dismissed solely on procedural

grounds, “a COA should issue when the prisoner shows, at least, that jurists of reason would find

it debatable whether the petition states a valid claim of the denial of a constitutional right and
                                                  1
that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Where, however, “a plain

procedural bar is present and the district court is correct to invoke it to dispose of the case, a

reasonable jurist could not conclude either that the district court erred in dismissing the petition

or that the petitioner should be allowed to proceed further. In such a circumstance, no appeal

would be warranted.” Id.

       This case presents no issue warranting a certificate of appeal. Petitioner is held in West

Virginia and challenging his conviction in Maryland state court. As the D.C. Circuit has

explained, “in habeas cases involving ‘present physical confinement, jurisdiction lies in only one

district: the district of confinement.’” Stokes v. U.S. Parole Comm’n, 374 F.3d 1235, 1239 (D.C.

Cir. 2004) (quoting Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004)). Even setting aside the fact

that Petitioner filed the instant petition in the wrong jurisdiction, he would also be precluded

from advancing this case because he has brought another petition raising the same claims before

another judge in this district. Compare Dkt. 1 at 5, with Harris v. United States, No. 15-1425

(KBJ), ECF No. 1 at 6. That petition, like this one, was dismissed on the grounds that it was

brought in the wrong jurisdiction, see Harris v. United States, No. 15-1425, 2015 WL 8664189

(D.D.C. Dec. 11, 2015), and that judge also declined to issue a certificate of appealability, see

Harris v. United States, No. 15-1425, ECF No. 12 (D.D.C. March 9, 2016).




                                                   2
        Because “a reasonable jurist could not conclude” that the Court “erred in dismissing the

petition . . . , no appeal [is] warranted,” Slack, 529 U.S. at 484, and because Petitioner remains

free to refile his petition in the proper jurisdiction, his request for a certificate of appealability is,

accordingly, DENIED.

        SO ORDERED.

                                                         /s/ Randolph D. Moss
                                                         RANDOLPH D. MOSS
                                                         United States District Judge

Date: March 9, 2016




                                                    3